DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 11/16/2021 has been entered.  Claims 1, 4-5 and 8, 12-14 have been amended. Claims 1-20 remain pending in the application.  Applicant's amendments to the Claims have overcome 35 U.S.C. 112(b) rejection previously set forth in the non-final Office Action mailed 8/17/2021.
Applicant's arguments filed 11/16/2021 to the 35 USC § 101 rejection has been fully considered but they are not persuasive.  On pages 6-7 Applicants argue the claims are not directed towards an abstract idea of a mathematical relationship because the seismic data is obtained by source-receiver pairs.  However, source-receiver pairs are a well understood and conventional element to collect seismic data.  There are no limitations claimed in the “source-receiver pair” that are not conventional, and further, no structural elements are claimed related to the source-receiver pair.  The other limitations of the claim, of manipulating the seismic data, are directed towards a mathematical relationship.  As for a practical application, although the claims recite “a sixth step of determining optimum source-receiver pair positions corresponding to said optimum unprocessed trace” no practical application is provided using the abstract idea.
Applicant argues the prior art Cotton teaches a migration, not a demigration.  However, a demigration is an extension or corollary to a migration, as evidenced by US Patent 10,088,588 (Zhang), a reference now incorporated in the rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8  and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
- a first step of identifying a zone of interest having been the subject of an earlier seismic acquisition in order to obtain an image of the subsoil of same; 
- a second step of obtaining seismic data acquired during the earlier seismic acquisition of said zone of interest during a time of interest; 
- a third step of applying a demigration, in the form of an inverse plot of seismic rays, of said seismic data in order to determine the positions of each source-receiver pair having contributed to the image of said subsoil of said zone of interest during said time of interest; 
- a fourth step of obtaining unprocessed traces for said source-receiver pair positions; 
- a fifth step of selecting at least one optimum unprocessed trace from among said unprocessed traces; 
- a sixth step of determining optimum source-receiver pair positions corresponding to said optimum unprocessed trace.

Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.   Although the claim recites “source-reveiver pairs” and “an image” the elements are well-understood in the art. 
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claims 2-8 and 10-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-8 and 10-20 are merely extensions of abstract ideas with no additional elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
In accordance with Step 2A, Prong Two, claim 9 applies the pratical application of “placing source-receiver pairs at said optimum positions and an eighth step of acquiring new seismic data at said optimum positions.” 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "best" in claim 4 is a relative term which renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 14 and 17 are rejected for their dependency as claim 4.
The term “optimum" in claims 8 and 10 are a relative term which renders the claim indefinite.  The term "optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang).

Regarding claim 1, Cotton discloses a method for determining the optimum positioning of source-receiver pairs capable of acquiring seismic data (“At step 545, the processing tool discretizes the positions of the sources and receivers corresponding to the seismic trace. For example, as discussed with reference to FIG. 4, the processing tool may select discretized source position P.sub.s because it is the closest discretized source position to the position of the source that corresponds to seismic trace 100. Similarly, the processing tool may select discretized receiver position P.sub.r because it is the closest discretized receiver position to the position of the source that corresponds to seismic trace 100” [0051]); comprising the following steps: 
- a first step of identifying a zone of interest having been the subject of an earlier seismic acquisition in order to obtain an image of the subsoil of same (“The migrated seismic trace may be used to build and display a 2D or 3D image of the subsurface during the survey operation” [0020]); 
- a second step of obtaining seismic data acquired during the earlier seismic acquisition of said zone of interest during a time of interest (“FIG. 1 illustrates a graph 100 of an example seismic trace in accordance with some embodiments of the present disclosure. Graph 100 represents the amplitude of seismic trace 110 received by a particular receiver as a function of time” [0021]); 
At step 515, the processing tool computes a set of migration index values. For example, the processing tool may calculate a set of migration index values for each time t in seismic trace 200, discussed with reference to FIG. 2, based on the velocity model, the location of the shot point of the seismic traces represented by graph 200, and the offset x.sub.r between the seismic source and the receiver for seismic trace 110, discussed with reference to FIG. 1, and the time t“ [0045] [0044][0010]);
- a fourth step of obtaining unprocessed traces for said source-receiver pair positions (“Receive a seisemic trace” [FIG 5, 535]);
- a fifth step of selecting at least one optimum unprocessed trace from among said unprocessed traces (“Receive a seisemic trace” [FIG 5, 535], without criteria for an optimum trace, the one received is taken as optimum); 
- a sixth step of determining optimum source-receiver pair positions corresponding to said optimum unprocessed trace (“Determine the positions of the source and receiver corresponding to the seismic trace” FIG 5, 545, “At step 545, the processing tool discretizes the positions of the sources and receivers corresponding to the seismic trace. For example, as discussed with reference to FIG. 4, the processing tool may select discretized source position P.sub.s because it is the closest discretized source position to the position of the source that corresponds to seismic trace 100. Similarly, the processing tool may select discretized receiver position P.sub.r because it is the closest discretized receiver position to the position of the source that corresponds to seismic trace 100”  [0051]).
Cotton does not explicitly disclose demigration, in the form of an inverse plot of seismic rays.  However, a like reference Zhang teaches “Migration is the process of propagating, for example, a wavefield measured at a receiver location to a reflector located in the subsurface. Migration may also be applied to wavefields generated by a source. (Col 1, Ln 44),  “Demigration is considered the inverse of the adjoint process of migration. Demigration uses reflectivity to predict seismic data” (Col 2, Ln 48).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton to use demigration in the form of an inverse plot of seismic rays as taught by Zhang to accurately calculate demigration and position source-receivers.

Regarding claim 6, the combination of Cotton and Zhang generally discloses the method above and further Cotton discloses the fifth step further comprises a selection that takes account of the surface factors (“the velocity model may also vary based on one or more factors such as surface location, direction of propagation, or other suitable factors” [0023]).

Regarding claim 9, the combination of Cotton and Zhang generally discloses the method above and further Cotton discloses the method further comprises a seventh step of placing source-receiver pairs at said optimum positions and an eighth step of acquiring new seismic data at said optimum positions “At step 545, the processing tool discretizes the positions of the sources and receivers corresponding to the seismic trace. For example, as discussed with reference to FIG. 4, the processing tool may select discretized source position P.sub.s because it is the closest discretized source position to the position of the source that corresponds to seismic trace 100. Similarly, the processing tool may select discretized receiver position P.sub.r because it is the closest discretized receiver position to the position of the source that corresponds to seismic trace 100” [0051]).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang),  US Patent 4,188,610 (Nelson).

Regarding claim 2, Cotton discloses the method abve, and but does not expliclity disclose the demigration of the third step is carried out by an octave range.
	However a like reference Nelson teaches “As the octave harmonics sweep through each respective octave during the transmission, the sweep rate of each higher order harmonic is greater, due to the fact that higher order octaves have wider bandwidth than lower order octaves” (Col 4, Ln 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang  to use an octave range as taught by Nelson to accurately calculate demigration and position source-receivers.

Regarding claim 15, Cotton, Zhang  and Nelson generally disclose the method above, and further Cotton discloses the fifth step further comprises a selection that takes account of the surface factors (“the velocity model may also vary based on one or more factors such as surface location, direction of propagation, or other suitable factors.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang), US Patent 4,188,610 (Nelson) and US Publication 2012/0014217 (Houck).

Regarding claim 11, Cotton, Zhang  and Nelson generally discloses the method above but does not explicitly disclose the earlier seismic acquisition is a 4D acquisition.
	However, a like reference Houck teaches “ such time-lapse seismic surveying involves performing the above-mentioned 3D surveying at different points in time. Thus, time-lapse seismic surveying is also referred to as 4-dimensional ( 4D) seismic surveying, wherein time between seismic data acquisitions represents a fourth data dimension” [0008].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang  and Nelson to use an 4D acquisition as taught by Houck to accurately position seismic source-receivers.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang), US Patent 4,188,610 (Nelson) and US Publication 2017/0139065 (Gentilhomme).

Regarding claim 12, Cotton, Zhang and Nelson generally discloses the method but does not explicitly disclose the fifth step further comprises the use of petro-elastic models in order to select the at least one optimum unprocessed traces.
Gentilhomme teaches “This section is mostly valid when the forward model can be independently applied on subparts of the inverted model. When the forward model f(m, p) can be independently applied from trace-to -trace (or gridblock-to-gridblock, where a cell or gridblock are considered herein to be interchangeable, and they refer to a finest element of a discretized domain), as it is the case for petro-elastic models, the first term of equation (7) can be split into independent terms for each trace (or gridblock) of the model” [0063].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang and Nelson to use petro-elastic models as taught by Gentilhomme to accurately position seismic source-receivers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang), US Patent 4,188,610 (Nelson) and US Publication 2004/0006430 (Harmon).

Regarding claim 19, Cotton, Zhang  and Nelson generally disclose the method above, but does not explicitly disclose a selection that takes account of a reference zone used as calibration for seismic variations.
However, a like reference Harmon teaches “the downhole seismic sensors detect a calibration or reference shot. This reference shot is the correlation reference for the subsequent communication/command shot and defines the first target time as shown in FIGS. 10A and 10B”  [0115].
Cotton, Zhang  and Nelson to use a reference for calibration as taught by Harmon to accurately position seismic source-receivers.

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang),  US Publication 2012/0014217 (Houck).

Regarding claim 3, Cotton and Zhang generally discloses the method above, but does not explicilty disclose the earlier seismic acquisition is a 4D acquisition.
	However, a like reference Houck teaches “ such time-lapse seismic surveying involves performing the above-mentioned 3D surveying at different points in time. Thus, time-lapse seismic surveying is also referred to as 4-dimensional ( 4D) seismic surveying, wherein time between seismic data acquisitions represents a fourth data dimension” [0008].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang  to use an 4D acquisition as taught by Houck to accurately position seismic source-receivers.

Regarding claim 16, Cotton, Zhang  and Houck generally disclose the above method and further discloses the fifth step further comprises a selection that takes account of the surface the velocity model may also vary based on one or more factors such as surface location, direction of propagation, or other suitable factors” [0023]).

Regarding claim 4, Cotton, Zhang  and Houck generally disclose the above method and further Cotton discloses the fifth step further comprises a selection of unprocessed traces allowing to identify a change in the zone of interest (“The seismic survey may be repeated at various time intervals to determine changes in target reservoir 630” [0066]).

Regarding claim 17, Cotton, Zhang  and Houck generally disclose the method above, and further Cotton discloses the fifth step further comprises a selection that takes account of the surface factors (“the velocity model may also vary based on one or more factors such as surface location, direction of propagation, or other suitable factors   [0023]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang),  US Publication 2012/0014217 (Houck) and US Publication 2017/0139065 (Gentilhomme).

Regarding claim 14, Cotton, Zhang  and Houck generally disclose the above method but does not explicilty disclose the fifth step further comprises the use of petro-elastic models in order to select the at least one optimum unprocessed traces.
However, a like reference Gentilhomme teaches “This section is mostly valid when the forward model can be independently applied on subparts of the inverted model. When the forward model f(m, p) can be independently applied from trace-to -trace (or gridblock-to-gridblock, where a cell or gridblock are considered herein to be interchangeable, and they refer to a finest element of a discretized domain), as it is the case for petro-elastic models, the first term of equation (7) can be split into independent terms for each trace (or gridblock) of the model” [0063].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang  and Houck to use petro-elastic models as taught by Gentilhomme to accurately position seismic source-receivers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang),  US Publication 2012/0014217 (Houck) and US Publication 2017/0139065 (Gentilhomme).

Regarding claim 13, Cotton, Zhang and Houck generally disclose the above method but does not explicilty disclose the fifth step further comprises the use of petro-elastic models in order to select the at least one optimum unprocessed traces.
However, a like reference Gentilhomme teaches “This section is mostly valid when the forward model can be independently applied on subparts of the inverted model. When the forward model f(m, p) can be independently applied from trace-to -trace (or gridblock-to-gridblock, where a cell or gridblock are considered herein to be interchangeable, and they refer to a finest element of a discretized domain), as it is the case for petro-elastic models, the first term of equation (7) can be split into independent terms for each trace (or gridblock) of the model” [0063].
Cotton, Zhang and Houck to use petro-elastic models as taught by Gentilhomme to accurately position seismic source-receivers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang), US Publication 2012/0014217 (Houck) and US Publication 2004/0006430 (Harmon).

Regarding claim 20, Cotton, Zhang  and Houck generally disclose the above method but does not explicilty disclose the fifth step further comprises a selection that takes account of a reference zone used as calibration for seismic variations.
However, a like reference Harmon teaches “the downhole seismic sensors detect a calibration or reference shot. This reference shot is the correlation reference for the subsequent communication/command shot and defines the first target time as shown in FIGS. 10A and 10B”  [0115].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang  and Houck to use a reference for calibration as taught by Harmon to accurately position seismic source-receivers.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang), US Publication 2017/0139065 (Gentilhomme).

Regarding claim 5, Cotton and Zhang generally discloses the method above but does not disclose the fifth step further comprises the use of petro-elastic models in order to select the optimum unprocessed traces.
	However, a like reference Gentilhomme teaches “This section is mostly valid when the forward model can be independently applied on subparts of the inverted model. When the forward model f(m, p) can be independently applied from trace-to -trace (or gridblock-to-gridblock, where a cell or gridblock are considered herein to be interchangeable, and they refer to a finest element of a discretized domain), as it is the case for petro-elastic models, the first term of equation (7) can be split into independent terms for each trace (or gridblock) of the model” [0063].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton and Zhang  to use petro-elastic models as taught by Gentilhomme to accurately position seismic source-receivers.

Regarding claim 18, Cotton, Zhang and Gentilhomme generally discloses the above method, and Cotton further discloses wherein the fifth step further comprises a selection that takes account of the surface factors (“the velocity model may also vary based on one or more factors such as surface location, direction of propagation, or other suitable factors” [0023]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang), US Publication 2004/0006430 (Harmon).

Regarding claim 7, Cotton, Zhang  generally discloses the method above but does not explicitly disclose the fifth step further comprises a selection that takes account of a reference zone used as calibration for seismic variations.
However, a like reference Harmon teaches “the downhole seismic sensors detect a calibration or reference shot. This reference shot is the correlation reference for the subsequent communication/command shot and defines the first target time as shown in FIGS. 10A and 10B”  [0115].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton and Zhang  to use a reference for calibration as taught by Harmon to accurately position seismic source-receivers.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0242141 (Cotton) in view of US Patent 10,088,588 (Zhang),  US Publication 2011/0194378 (Decker).

Regarding claim 8, Cotton and Zhang  generally discloses the method above but does not explicitly disclose the third step further comprises the obtaining a slope and emission and reception directions of the seismic waves for each source-receiver pair.
	However, a like reference Decker teaches “5. The system of claim 2, wherein the sweep sequences are optimized prior to emission by the plurality of seismic sources….. 8. The system of claim 1, wherein the processor is capable of cross correlating the at least one desired seismic source with the composite signal” (Claim 5, Claim 8), Optimum is a subjective term. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton and Zhang  to use optimum emission and reception as taught by Decker to accurately position seismic source-receivers.

Regarding claim 10, Cotton and Zhang  generally discloses the method above but does not explicitly disclose the eighth step is based on the optimum slope and emission and reception directions of the seismic waves.
However, a like reference Decker teaches “5. The system of claim 2, wherein the sweep sequences are optimized prior to emission by the plurality of seismic sources….. 8. The system of claim 1, wherein the processor is capable of cross correlating the at least one desired seismic source with the composite signal” (Claim 5, Claim 8), Optimum is a subjective term. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seismic positioning system of Cotton, Zhang  to use optimum emission and reception as taught by Decker to accurately position seismic source-receivers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857